Citation Nr: 0839074	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-34 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a respiratory disorder, to include asthma and COPD.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a back disorder, to include degenerative arthritis.

3.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for residuals of frozen feet.

4.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a nose disorder.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  He is the recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.

In January 2007, the veteran and his spouse testified at a 
personal hearing before a Decision Review Officer (DRO), 
sitting at the RO.  A transcript of the hearing is associated 
with the claims file.

The veteran also filed timely appeals with the denial of a 
compensable rating for a service-connected scar of the right 
wrist and the denial of service connection for a scar on the 
nose.  However, in January 2007, the veteran withdrew his 
appeal with regard to these issues; therefore, they are not 
before the Board at this time.

The Board notes that the veteran's December 2005 claim 
included a claim for service connection for breathing 
problems.  The Board observes that the RO framed this issue 
as an attempt to reopen the veteran's claim for service 
connection for asthma.  However, the March 2006 rating 
decision reflects that the veteran's diagnoses of asthma and 
COPD were both considered by the RO in its adjudication.  
Therefore, the Board determines that recharacterizing the 
issue to be a claim to reopen a claim for service connection 
for a respiratory disorder, to include asthma and COPD, is 
not prejudicial to the veteran. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a final rating decision issued in February 2005, the RO 
denied claims to reopen a claim of entitlement to service 
connection for asthma, COPD, a back disorder, residuals of 
frozen feet, and a nose disorder.

2. Evidence added to the record since the prior final denial 
in February 2005 is both cumulative and redundant of the 
evidence of record at that time and does not raise a 
reasonable possibility of substantiating the claims for 
service connection for a respiratory disorder, to include 
asthma and COPD, a back disorder, residuals of frozen feet, 
and a nose disorder.


CONCLUSIONS OF LAW

1. The February 2005 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004) [(2008)].

2. New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a 
respiratory disorder, to include asthma and COPD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).
3. New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

4. New and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals of 
frozen feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

5. New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a nose 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in January 2006, prior to the initial 
unfavorable AOJ decision issued in May 2006.  

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claims.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in January 2006 informed 
the veteran of the type of evidence necessary to establish 
service connection, what is considered new and material 
evidence, how VA would assist him in developing his claims, 
and his and VA's obligations in providing such evidence for 
consideration.  This letter also advised him of the reasons 
for the prior final denials of his claims, in accordance with 
Kent.

With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided proper notice as to disability 
ratings and effective dates.  Therefore, the Board finds that 
the veteran was provided with all necessary notice under VCAA 
prior to the initial adjudication of his claims, and that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of April 1989 and April 2000 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claims.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of the claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims. 

II. Analysis

The veteran has advanced the following contentions: 

*	He fell into an oil pit while in service, could not 
change his clothes for three weeks, and the lengthy 
exposure to the fumes resulted in a current respiratory 
disorder;

*	He sustained a back injury while working KP in Fort 
Hood, Texas leading to his current back disorder;

*	He suffered frostbite of his feet while serving in Korea 
during the Korean War, which has resulted in current 
bilateral foot disorders; and

*	He suffers a nose disorder, to include loss of sense of 
smell, also as a result of the inhalation of oil fumes 
he claims to have endured in service. 

Thus, in accord with these contentions, he argues that 
service connection is warranted for a respiratory disorder, a 
back disorder, residuals of frozen feet, and a nose disorder. 
In a February 2005 rating decision, the RO denied a claim to 
reopen previously denied service connection claims for 
asthma, COPD, a back disorder, and a nose disorder, to 
include loss of sense of smell.  Although the veteran had 
submitted new evidence in the form of personal statements, 
private treatment records, and VA treatment records, the RO 
determined that the evidence submitted was not material.  
Specifically, the claims with regard to asthma, COPD, and a 
nose disorder were denied on the basis that the veteran had 
not submitted evidence showing that he suffered the claimed 
disorders in service or that they were related to his 
military service.  The claim to reopen the claim for a back 
disorder was denied because no new evidence had been received 
showing a relationship between the veteran's current back 
disorder and his military service.  The claim to reopen a 
claim for service connection for frozen feet was denied on 
the basis that the veteran had suffered a cold injury to his 
feet prior to service and that there were no current findings 
of a foot disorder related to a cold injury.  Accordingly, 
the RO denied reopening the veteran's claims of entitlement 
to service connection for asthma, COPD, a back disorder, and 
a nose disorder. 

The next communication from the veteran with regard to these 
claims, and the only communication from him within a year of 
the February 2005 rating decision, was his January 2006 
application to reopen his service connection claims for 
breathing problems, a back disorder, a nose disorder, and 
frozen feet, which are the subject of this appeal.  The 
veteran did not file a timely appeal with the February 2005 
rating decision; therefore, that decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004) [(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his new and material claims in December 
2005; thus, the definition of new and material evidence 
applicable to the claim is as follows: 
New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final February 2005 rating decision, the veteran 
has submitted additional VA and private treatment records and 
personal statements.  However, this evidence is neither new 
nor material, in that the information is cumulative and 
redundant of the information of record in February 2005, and 
it does not raise a reasonable possibility of substantiating 
the veteran's claim.
  
Specifically, at the time of the February 2005 rating 
decision, the veteran's service treatment records were of 
record, as well as evidence of post-service treatment for 
asthma, COPD, degenerative joint disease of the lumbar spine, 
mild neuropathy of the lower extremities, and degenerative 
changes in the bilateral feet and left ankle.  There was no 
medical evidence demonstrating either in-service or post-
service treatment for a current nose disorder, to include the 
loss of sense of smell of record prior to that decision. 

Since that decision, no competent evidence demonstrating 
treatment or diagnosis of a respiratory disorder or a nose 
disorder during service has been received.  Further, the 
veteran has also not submitted competent evidence showing a 
relationship between his current respiratory or back 
disorders and his military service or of a current diagnosis 
of a nose disorder, to include the loss of sense of smell.  

There is ample post-service evidence of chronic respiratory 
disorders and a disorder of the veteran's back.  However, the 
only evidence that the veteran fell into an oil pit in 
service and that exposure to the fumes from the oil pit 
resulted in a chronic respiratory disorder or a disorder of 
his nose remains the veteran's own statements.  Similarly, 
although there is evidence of in-service and post-service 
treatment of the veteran's back, only his personal statements 
address the question of etiology of the his current back 
disorder.  

With regard to the veteran's claim for residuals of frozen 
feet, the veteran has received the Combat Infantryman Badge, 
which denotes combat experience.  Further, the Board 
acknowledges the documented extreme temperatures endured by 
the military stationed in Korea during the Korean War.  Thus, 
the veteran's cold injury to his feet during service is 
conceded as consistent with the circumstances of combat.  See 
38 U.S.C.A. § 1154(b).  However, no competent evidence has 
been presented showing that he has a current disorder of his 
feet that is related to a cold injury.  The Board observes 
that the veteran's current diagnosis of mild neuropathy of 
the lower extremities has been associated with his diabetes 
mellitus, and the only evidence to contradict this finding 
and relate this bilateral foot disorder to service is the 
statements of the veteran.  Moreover, no relationship between 
the degenerative changes of his bilateral feet and left ankle 
and his cold injury has been documented by a competent 
medical professional.

Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  Thus, there remains no competent evidence 
that the veteran has current respiratory, back, foot, and 
nose disorders related to an event or injury during his 
military service. 
Therefore, the Board must conclude that the evidence added to 
the record since the February 2005 denial is neither new nor 
material in that it is both cumulative and redundant of the 
evidence of record at the time of that decision and does not 
raise a reasonable possibility of substantiating the 
veteran's claims.  As such, the Board finds that the evidence 
received subsequent to the RO's February 2005 decision does 
not qualify as new and material and that the requirements to 
reopen the claims of entitlement to service connection for a 
respiratory disorder, a back disorder, residuals of frozen 
feet, and a nose disorder have not been met.  Therefore, the 
claims to reopen previously denied claims seeking service 
connection for these disorders are denied.


ORDER

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection for a 
respiratory disorder, to include asthma and COPD, is denied.

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection a back 
disorder, to include degenerative arthritis, is denied.

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection for 
residuals of frozen feet is denied.

New and material evidence not having been received, the claim 
to reopen a claim of entitlement to service connection a nose 
disorder, to include loss of sense of smell is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


